United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.R., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Grand Rapids, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-932
Issued: August 19, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 11, 2013 appellant filed a timely appeal of a January 29, 2013 merit decision
of the Office of Workers’ Compensation Programs (OWCP) denying her claim for an
employment-related injury. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she sustained an injury in the performance
of duty on October 17, 2012, as alleged.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 22, 2012 appellant, then a 44-year-old nurse, filed a traumatic injury claim
alleging that she injured her left low back on October 17, 2012 when she bent over to pick up a
box.
In an October 22, 2012 report, Dr. Anita Asadorian, a treating osteopath, provided
physical findings and diagnosed sacroiliitis. Appellant related that the prior Wednesday she
injured herself when she bent forward to pull a box and then could not stand up.
The record contains physical therapy notes for the period October 31 to November 21,
2012 signed by Allison Ford, a physical therapist. The plan of care form indicated that appellant
was seen for low back pain following an injury at work which occurred when she bent forward
and twisted while getting a box.
In a November 15, 2012 report, Christina Reisinger, a nurse practitioner, reported
appellant was seen for back pain which began on October 17, 2012. She provided physical
findings and diagnosed sacroiliitis.
On December 7, 2012 Dr. Asadorian saw appellant for tingling down both legs from her
back injury. She provided physical findings and diagnosed lumbago and lower extremity
radicular pain.
In a December 26, 2012 letter, OWCP informed appellant that the evidence of record was
insufficient to support her claim. Appellant was advised to submit additional medical and factual
evidence.
In response to OWCP’s request, appellant submitted physical therapy reports for the
period November 26 to December 29, 2012 from Kristyn Hopkins and Brandon Yuenger.
By decision dated January 29, 2013, OWCP denied appellant’s claim. It accepted that
appellant bent over on October 17, 2012 to pick up a box; however, she failed to establish that
the diagnosed condition was causally related to the October 17, 2012 employment incident.2
LEGAL PRECEDENT
An employee seeking benefits under FECA3 bears the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
2

Following the January 29, 2013 decision, OWCP received additional evidence. However, the Board may only
review evidence that was in the record at the time OWCP issued its final decision. See 20 C.F.R. §§ 501.2(c)(1);
M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008); G.G., 58 ECAB 389 (2007);
Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).
3

5 U.S.C. § 8101 et seq.

2

employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a fact of injury has been established.6
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.7 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.8
The claimant’s burden includes establishing by the weight of reliable, probative and
substantial medical evidence that the condition for which compensation is sought is causally
related to a specific employment incident or to specific conditions of employment.9 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.10
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.11 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.12 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.13

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

5

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

6

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, supra note 4.

7

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

8

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 4.
9

Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006); Katherine J. Friday, 47 ECAB 591 (1996).

10

P.K., Docket No. 08-2551 (issued June 2, 2009); Dennis M. Mascarenas, 49 ECAB 215 (1997).

11

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
12

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

13

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

3

ANALYSIS
OWCP accepted that appellant was a federal employee that she timely filed her claim for
compensation benefits. It accepted that the October 17, 2012 incident occurred as alleged. The
issue is whether she submitted sufficient medical evidence to establish that the employment
incident caused a back injury. The Board finds that the medical evidence submitted by appellant
is insufficient to establish that she sustained the back condition was causally related to the
accepted October 17, 2012 employment incident. Therefore, she has failed to meet her burden of
proof.
Appellant submitted medical reports from Dr. Asadorian dated October 22 and
December 7, 2012. In her initial report, Dr. Asadorian noted a history of injury as occurring the
previous Wednesday when appellant related bending forward, pulling up a box and then being
unable to stand up. She diagnosed sacroiliitis. In the subsequent report, Dr. Asadorian reported
seeing appellant for her back injury and lumbago and lower extremity radicular pain. She
provided no opinion as to how the accepted October 17, 2012 employment incident caused
appellant’s back condition. Medical evidence which does not offer any opinion regarding the
cause of an employee’s condition is of limited probative value.14
Appellant also submitted reports signed by Ms. Ford and Mr. Yuenger, physical
therapists, and Ms. Reisinger, a nurse practitioner. The Board notes, however, that neither a
nurse practitioner nor a physical therapist is a physician as defined under FECA.15 Accordingly,
their opinions regarding causal relationship are of no probative medical value.16
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s conditions became apparent during a period of employment nor
the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.17 Causal relationship must be established by
rationalized medical opinion evidence and she failed to submit such evidence.
OWCP advised appellant that it was her responsibility to provide a comprehensive
medical report from a physician which described her symptoms, test results, diagnosis, treatment
and the physician’s opinion, with medical reasons, on the cause of her condition. Appellant
failed to submit adequate medical documentation in response to OWCP’s request. As there is no
14

S.E., Docket No. 08-2214 (issued May 6, 2009); K.W., 59 ECAB 271 (2007); Jaja K. Asaramo, 55 ECAB
200 (2004); Dennis M. Mascarenas, supra note 10 at 217.
15

The term physician includes surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors
and osteopathic practitioners within the scope of their practice as defined by State law. 5 U.S.C. § 8102(2); A.C.
Docket No. 08-1453 (issued November 18, 2008) (records from a physical therapist do not constitute competent
medical opinion in support of causal relation, as physical therapists are not physicians as defined under FECA);
L.D., 59 ECAB 648 (2008) (a nurse practitioner is not a physician as defined under FECA); Roy L. Humphrey, 57
ECAB 238 (2005).
16

E.H., Docket No. 08-1862 (issued July 8, 2009); S.E., Docket No. 08-2214 (issued May 6, 2009).

17

See D.U., Docket No. 10-144 (issued July 27, 2010); D.I., 59 ECAB 158 (2007); Robert Broome, 55 ECAB
339 (2004); Anna C. Leanza, 48 ECAB 115 (1996).

4

probative, rationalized medical opinion addressing how her back condition was caused or
aggravated by the October 17, 2012 employment incident, she has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that she
sustained a traumatic injury in the performance of duty on October 17, 2012.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 29, 2013 is affirmed.
Issued: August 19, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

